DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-7, 10-13, 15, 16, 26, 28, 29, and 32-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23, 27, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 17, the terms “(Linalool)”, “(Eucalyptol)”, “(Eugenol)”, and “(Geraniol)” render the claim vague and indefinite since it is unclear whether terms contained within parentheses are considered to be recited as part of the desired invention or not.
In regard to 18, line 2, the term “support.” should be changed to --support,-- since a period “.” would denote the ending of a claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 22, 27, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KR 2003-0026067 to Heo et al.
In regard to claims 17, 27, and 31, Heo et al. disclose a method of trapping ticks comprising placing a tick trap (mat formed by stacking fabrics 10 with escape suppression part 12 in Figs. 4-5) at a location to trap ticks (habitat where mites are found may also have ticks since both mites and ticks seek warm-blooded animal hosts), the tick trap comprising a tick capture structure that traps ticks (escape suppression part 12 assists in retaining insects therein; also pesticide mixed in with food serves to kill insects); and a tick attractant (see item 13 in Table 3 of fragrance components which is 1,8-Cineole which is a synonym for Eucalyptol and is indicated as having four “+” signs under the relative amount column of Table 3) comprising 4,7,7-Trimethyl-8-oxabicyclo [2.2.2] Octane CAS 470-82-6 (Eucalyptol).
In regard to claim 22, Heo et al. disclose wherein the at least one compound (Eucalyptol) has been extracted from a the plant (Table 3, the most primary fragrance components of the combined fragrance are terpinoids which are chiefly found in natural plants or foods).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2003-0026067 to Heo et al. in view of JP 5121228 to Ihara.
Heo et al. disclose the tick capture structure comprising a support (10); an escape suppression part (12); a composition for attracting and controlling mites comprising mite food, attractant fragrance, and pesticidal salt, but do not disclose where the tick capture structure comprises a support, a glue on the support, the glue is constructed to trap ticks touching the glue trap by sticking to the ticks, and the tick attractant attracting the ticks to the glue so that the ticks become trapped in the glue.  Ihara discloses where the tick capture structure comprises a support (outer sheet 2, polyurethane sheet 3), a glue (adhesive layer 4) on the support, the glue is constructed to trap ticks touching the glue trap by sticking to the ticks (exterior sheet 2 is a slightly coarse sheet formed from fine fibers so that mites that penetrate are entangled and trapped by adhesive layer 4), and the tick attractant (attractant 6 comprising plant extract perfume) attracting the ticks to the glue so that the ticks become trapped in the glue.  It would have been obvious to one of ordinary skill in the art to modify the tick capture structure of Heo et al. such that the tick capture structure comprises a support, a glue on the support, the glue is constructed to trap ticks touching the glue trap by sticking to the ticks, and the tick attractant attracting the ticks to the glue so that the ticks become trapped in the glue in view of Ihara in order to alternatively utilize an adhesive trapping means to trap ticks instead of the pesticidal salt of Heo et al.
In regard to claim 19, Heo et al. and Ihara disclose wherein the support comprises a housing (see Fig. 4 of Heo et al.; see Figs. 2-3 of Ihara) defining a chamber (12 of Heo et al.; chamber defined between outer sheets 2 of Ihara) and having an opening (access provided by 10 into 12 of Heo et al.; exterior sheet 2 is a slightly coarse sheet formed from fine fibers so that mites that penetrate are entangled and trapped by adhesive layer 4 of Ihara) for ticks to enter the chamber, the glue (4 of Ihara) being disposed in the chamber (see Figs. 2-3 of Ihara), and the ticks enter the chamber through the opening.
In regard to claim 20, Heo et al. and Ihara disclose wherein the support (10 of Heo et al.; 2-3 of Ihara) is substantially flat and has the glue (4 of Ihara) on a surface of the support (see Figs. 2-3 of Ihara).
Claims 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2003-0026067 to Heo et al. in view of JP 5121228 to Ihara as applied to claim 18 above, and further in view of Gehret 5,572,825.
Alternatively, Heo et al. and Ihara do not disclose wherein the support comprises a housing defining a chamber and having an opening for ticks to enter the chamber, the glue being disposed in the chamber, and the ticks enter the chamber through the opening or wherein the support is constructed to be folded to form a housing defining a chamber and having an opening for ticks to enter the chamber, the glue being disposed in the chamber, and comprising folding the support to form the housing.  Gehret discloses wherein the support comprises a housing (1-2) defining a chamber (see Figs. 3-4) and having an opening (8, 18) for ticks to enter the chamber, the glue (7) being disposed in the chamber, and the ticks enter the chamber through the opening and wherein the support is constructed to be folded to form a housing (see Fig. 7) defining a chamber and having an opening for ticks to enter the chamber, the glue being disposed in the chamber, and comprising folding the support to form the housing (see Fig. 7).  It would have been obvious to one of ordinary skill in the art to modify the support of Heo et al. and Ihara such that it comprises a housing defining a chamber and having an opening for ticks to enter the chamber, the glue being disposed in the chamber, and the ticks enter the chamber through the opening and wherein the support is constructed to be folded to form a housing defining a chamber and having an opening for ticks to enter the chamber, the glue being disposed in the chamber, and comprising folding the support to form the housing in view of Gehret in order to provide a blank for the support which is convenient for the purposes of storage and shipping wherein the blank may be folded and erected into a housing at the location of deployment.  
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2003-0026067 to Heo et al. in view of Kawazu et al. 2016/0227776.
Alternatively, Heo et al. do not disclose wherein the at least one compound has been extracted from a plant or wherein the at least one compound is synthetically produced.  Kawazu et al. discloses a composition containing attractant of noxious arthropod comprising plant-derived component and analogue of the same wherein all chemicals used in the present invention are known compounds, and these compounds can be obtained from commercially available preparations or can be synthesized according to known methods and that the composition of the present invention can be used by using a mixture of the above-mentioned two or more types of plant-derived kairomones and analogues thereof at the above-mentioned mixing ratios (see para. 0045) and that the at least one compound includes eucalyptol (see paras. 0030 & 0048).  It would have been obvious to one of ordinary skill in the art to modify the at least one compound of Heo et al. such that it is either extracted from a plant or synthetically produced in view of Kawazu et al. in order to utilize the method of providing the at least one compound in the most suitable fashion depending upon whether the natural plant material source which contains the at least one compound is readily available to the user or not and whether it is more convenient to either extract the at least one compound from the plant or synthesize the at least one compound.
Claims 17-20, 22, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duff 2014/0290123 in view of Mailleux et al. 2021/0161130.
In regard to claims 17, 27, and 31, Duff discloses a method of trapping ticks comprising placing a tick trap (400) at a location to trap ticks, the tick trap comprising a tick capture structure that traps ticks (via immobilizing layer 120 of multi-layer trap system 450); and a tick attractant (immobilizing layer 120 includes attractant) comprising a chemically-based arachnid or insect attractant and may include naturally occurring chemical compounds found in or produced by mammals (see para. 0028), but does not disclose a tick attractant comprising 4,7,7-Trimethyl-8-oxabicyclo [2.2.2] Octane CAS 470-82-6 (Eucalyptol).  Mailleux et al. disclose compositions for attracting pests such as ticks (see paras. 0079-83 and claims 10, 13) and that in one embodiment, essential oil of Mentha piperita comprises menthone, menthol, 1,8-cineole (also known as eucalyptol), methofuran, menthyl acetate, limonene, pulegone and carvone (see para. 0141).  It would have been obvious to one of ordinary skill in the art to substitute the tick attractant of Mailleux et al. comprising 4,7,7-Trimethyl-8-oxabicyclo [2.2.2] Octane CAS 470-82-6 (Eucalyptol) for the tick attractant of Duff which mimics chemical compounds found in or produced by mammals in order to provide an equally effective plant based tick attractant that can be easily derived from the common readily available plant of the mint family.  
In regard to claim 18, Duff and Mailleux et al. disclose where the tick capture structure comprises a support (400, 410, 420, 440 of Duff; see para. 0191 of Mailleux et al.), a glue (450 of Duff; see para. 0193 of Mailleux et al.) on the support, the glue is constructed to trap ticks touching the glue trap by sticking to the ticks (via immobilizing layer 120 of multi-layer trap system 450; see para. 0193 of Mailleux et al.), and the tick attractant (immobilizing layer 120 includes attractant of Duff; Eucalyptol of Maillueux et al.) attracting the ticks to the glue so that the ticks become trapped in the glue.
In regard to claim 19, Duff discloses wherein the support comprises a housing (400, 410, 420, 440) defining a chamber (within 400, 410, 420, 440) and having an opening (430) for ticks to enter the chamber, the glue (450 inside 400) being disposed in the chamber, and the ticks enter the chamber through the opening.
In regard to claim 20, Duff discloses wherein the support (400, 440, 450) is substantially flat (see Fig. 4A or 4B) and has the glue (immobilizing layer 120 of 450) on a surface of the support (450).
In regard to claim 22, Duff and Mailleux et al. disclose wherein the at least one compound (Eucalyptol of Maillueux et al.) has been extracted from a plant (see para. 0131 of Maillueux et al.).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duff 2014/0290123 in view of Mailleux et al. 2021/0161130 as applied to claim 18 above, and further in view of Gehret 5,572,825.
Duff and Mailleux et al. do not disclose wherein the support is constructed to be folded to form a housing and comprising folding the support to form the housing.  Gehret discloses wherein the support comprises a housing (1-2) defining a chamber (see Figs. 3-4) and having an opening (8, 18) for ticks to enter the chamber, the glue (7) being disposed in the chamber, and the ticks enter the chamber through the opening and wherein the support is constructed to be folded to form a housing (see Fig. 7) defining a chamber and having an opening for ticks to enter the chamber, the glue being disposed in the chamber, and comprising folding the support to form the housing (see Fig. 7).  It would have been obvious to one of ordinary skill in the art to modify the support of Duff and Mailleux et al. such that it is constructed to be folded to form a housing and comprising folding the support to form the housing in view of Gehret in order to provide a blank for the support which is convenient for the purposes of storage and shipping wherein the blank may be folded and erected into a housing at the location of deployment.  
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duff 2014/0290123 in view of Mailleux et al. 2021/0161130 as applied to claim 17 above, and further in view of Kawazu et al. 2016/0227776.
Duff and Mailleux et al. do not disclose wherein the at least one compound is synthetically produced.  Kawazu et al. discloses a composition containing attractant of noxious arthropod comprising plant-derived component and analogue of the same wherein all chemicals used in the present invention are known compounds, and these compounds can be obtained from commercially available preparations or can be synthesized according to known methods and that the composition of the present invention can be used by using a mixture of the above-mentioned two or more types of plant-derived kairomones and analogues thereof at the above-mentioned mixing ratios (see para. 0045) and that the at least one compound includes eucalyptol (see paras. 0030 & 0048).  It would have been obvious to one of ordinary skill in the art to modify the at least one compound of Duff and Mailleux et al. such that it is synthetically produced in view of Kawazu et al. in order to utilize the method of providing the at least one compound in the most suitable fashion depending upon whether the natural plant material source which contains the at least one compound is readily available to the user or not and whether it is more convenient to either extract the at least one compound from the plant or synthesize the at least one compound.
Oath/Declaration
The declaration under 37 CFR 1.132 filed 09/08/2022 is sufficient to overcome the rejection of claims 18-23, 27, and 31, based upon 35 U.S.C. 103.
It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “The rejection of claims 17, 22, 27, and 31 under 35 U.S.C. 102(a)(1)…Heo does not disclose a method for attracting ticks.  Applicant respectfully submits that the Examiner has not put forth a prima facie case of anticipation and for this reason along the Section 102 rejection should be withdrawn…”, the Examiner contends that the steps of the method recited in claims 17, 22, 27, and 31 are clearly disclosed in the KR 2003-0026067 to Heo et al. and that applicant has failed to recite any specific method step or limitation that overcomes or differentiates from the Heo et al. reference.
In regard to applicant’s argument that “Adding a glue trap to the mite method of Heo still only results in a method of attracting mites…”, the Examiner contends that if the attractant disclosed by Heo et al. is the same attractant used in the desired invention, then the apparatus of Heo et al. is capable of attracting ticks and thus teaches the method as claimed.  The modifying reference to Ihara discloses the use of a glue trap to kill the insects, instead of the pesticide salt utilized by Heo et al., because the glue is a known art recognized equivalent killing means to the pesticide salt taught by Heo et al. by utilizing the glue to hold the insects attracted to the trap.
In regard to applicant’s argument that “Gehret does not disclose the deficiencies of Heo and Ihara…is cited for disclosing a chamber…”, the Examiner contends that Gehret was used as a modifying reference to Heo et al. and Ihara for its teaching a housing defining a chamber and that it would have been obvious to incorporate such a housing with a chamber in order to provide a sheltering means to protect the integrity of the glue in the trap of Heo et al. and Ihara by preventing dirt from accumulating upon the glue.
In regard to applicant’s argument that “Kawazu et al. does not disclose the deficiencies of Heo…also does not disclose a method of attracting and trapping ticks…”, the Examiner contends that Kawazu et al. was relied upon as a modifying reference for its teaching of attractants which are extracted from a plant or synthetically produced.  Once again Examiner contends that Heo discloses the method using the same attractants as applicant’s desired invention and therefore Heo et al. also discloses the method of attracting ticks as claimed.
In regard to applicant’s argument that “Duff discloses a wearable trap…Mailleux does not disclose the deficiencies of Duff…Mailleux clearly teaches that the attractant properties are from menthone…”, the Examiner contends that Mailleux clearly discloses an attractant for insects such as ticks and that 1,8-cineole (also known as eucalyptol) is one of the main constituents of the essential oil of Mentha piperita and therefore Maillueux recognizes the importance of the presence of eucalyptol as an attractant to insects such as ticks as claimed in claims 10 and 13 of Mailleux and as stated in paragraphs 0079-83 of Mailleux.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA